DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyoudou (US 2020/0239060) in view of Morita (US 2011/0073582) and Uematsu (US 2019/0241204).
	Re 1, Hyoudou discloses: a steering wheel (fig 1) comprising: an annular rim portion (210) for gripping for steering; 5a boss section (center portion from which 202 extends) that is disposed at a center of the rim portion; one or more spokes (202) that 
	Hyoudou does not disclose the particular features of the claimed sensor layer, and thus does not disclose: 15wherein the sensor layer includes: the sheet-shaped substrate is disposed toward the cladding layer; the sensor being composed of a conductive ink having stretch properties that is applied to a grip 20area by the driver on a front surface of the substrate; and an insulation sheet that covers the sensor and is disposed toward the skin layer, the insulation sheet having stretch properties; the left and right pair of band-shaped members includes the substrate, the sensor and the insulation sheet that are superimposed one above another; a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion.

	Morita teaches: wherein the sensor layer includes: the sheet-shaped substrate (46) is disposed toward the cladding layer (30; fig 6 illustrates 40 wrapped about 30; paragraph [0067] describes 41 as defining outer surface of 40 which requires 46 to be inner feature); the sensor (44/42/43) being composed of conductive ink (paragraph [0068]) having stretch properties that is applied to a grip area by the driver on a front surface of the substrate; an insulation sheet (41) that covers the heating element and is disposed toward the skin layer, the insulation sheet having stretch properties (paragraph [0067]); the left and right pair of band-shaped members (fig 1 illustrates sensor layers being provided on both left and right sides) includes the substrate, the sensor and the insulation sheet that are superimposed one above another; for the 
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Hyoudou with: wherein the sensor layer includes: the sheet-shaped substrate is disposed toward the cladding layer; the sensor being composed of a conductive ink having stretch properties that is applied to a grip 20area by the driver on a front surface of the substrate; and an insulation sheet that covers the sensor and is disposed toward the skin layer, the insulation sheet having stretch properties; the left and right pair of band-shaped members includes the substrate, the sensor and the insulation sheet that are superimposed one above another; as taught by Morita; for the purpose of reducing manufacturing costs because sewing wires into fabric is costly and difficult.

	Uematsu teaches: a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion, for the purpose of suppressing wrinkling and excess slack (paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Hyoudou with: a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion; as taught by Uematsu, for the purpose of suppressing wrinkling and excess slack.
	Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyoudou (US 2020/0239060) in view of Morita (US 2011/0073582) and Uematsu (US 2019/0241204), as applied to Claim 1 above, in view of Nishio (US 2016/0101805).
	Re 3, 5, the resulting combination of Hyoudou in view of Morita and Uematsu (subsequently referred to as “Hyoudou et al”) discloses the limitations of Claim 1 (see rejection above).
	Hyoudou et al further discloses: the conductive ink (Morita, paragraphs [0068] and [0070]) is disposed in an area between the substrate (Morita, 46) and the insulation sheet (Morita, 41) [Claim 3].
	Hyoudou et al does not disclose: the conductive ink is arranged in a lattice pattern in which a plurality of straight band-shaped lines intersect one another 35substantially perpendicularly [Claim 3]; wherein the lattice pattern of the conductive ink 5is formed such that a bias direction thereof extends along a circumferential direction of the sensor layer [Claim 5].
Nishio teaches: the sensor (fig 6, 112) is arranged in a lattice pattern in which a plurality of straight band-shaped lines intersect one another 35substantially perpendicularly (see fig 6) [Claim 3]; wherein the lattice pattern of the sensor 5is formed such that a bias direction thereof extends along a circumferential direction of the sensor layer (specification of instant application, page 11, lines 15-16 indicate that bias direction is direction of a middle angle of an intersection angle between band-shaped lines; Nishio, fig 6, illustrates direction of a middle angle of an intersection angle between band-shaped lines is parallel to circumferential direction) [Claim 5]; for the purpose of enhancing the sensitivity of the sensor (paragraph [0079]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Hyoudou et al with: the conductive ink is arranged in a lattice pattern in which a plurality of straight band-shaped lines intersect one another 35substantially perpendicularly [Claim 3]; wherein the lattice pattern of the conductive ink 5is formed such that a bias direction thereof extends along a circumferential direction of the sensor layer [Claim 5]; as taught by Nishio, for the purpose of enhancing the sensitivity of the sensor.
Response to Arguments
	In view of the newly added limitations “the sensor layer is prepared as a substantially band-shaped, annular assembly composed of a left and right pair of band-shaped members that are coupled to one another by ends thereof in the circumferential direction of the annular assembly,” Hyoudou (US 2020/0239060) discloses a substantially band-shaped, annular assembly composed of a left and right pair of band-shaped members that are coupled to one another by ends thereof in the circumferential direction of the annular assembly, and thus the instant Office Action presents rejections 
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Re 1, Applicant argues that nothing in Seki, Morito, or Nishio, alone or in combination, discloses or suggests the limitation “a natural length of the sensor layer is substantially equal to a length of an inner circumferential edge of the cladding layer in the rim portion.”
In response to Applicant’s arguments, pages 7-8 of the Final Rejection dated 9/13/2021 indicated that the limitation was disclosed and taught by Uematsu (US 2019/0241204). Therefore, Applicant’s arguments related to Morito and Nishio and the limitation are not persuasive. The resulting combination discloses the limitation because the limitation is taught and disclosed by Uematsu. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656